Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11th, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the sample and the objective lens are set to a reference potential, and a potential lower than the reference potential is applied to the disk-shaped electrode, and potentials, which are higher than the reference potential and different from each other, are applied to the first and second control electrodes, respectively” but does not recite a structure capable of performing this act.  Since the limitation sets forth the manner in which the device is operated, the claim lacks structure capable of performing the act, and a potential is not a structural element but an electrical signal, the claim is rendered indefinite.
Regarding claim 2, the claim recites, “the potential applied to the second control electrode is higher than the potential applied to the first control electrode.”  A potential is not a structure and the claim does not recite a structure capable of performing this function.  The claim is rendered indefinite as a result.
Regarding claims 4 and 12, the claim recites, “wherein a voltage applied to the first and second control electrodes is a voltage lower by one digit or more than an acceleration voltage of the irradiation electron beam.”  A voltage is not a structural element. The claim does not recite a structure to carry out the recited function.  Similar to claim 1 above, the language of claim 4 renders the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, 12, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 12 recite the application of voltage to control electrodes.  This limitation is athe manner in which the device is to be operated and there is no language in the claim reciting a further structural feature.  This is underscored by the absence in the claims of presenting a structural element capable of performing the limitation of claims 4 or 12.  Claims 10 and 15 recite that the apparatus does not perform a deceleration method.  The claim does not recite a further structural feature but recites how the apparatus may not be operated.  Applicant may cancel the claim(s), amend the claim(s) to place 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN 6,444,981.
Regarding claim 1, ‘981 discloses a scanning electron microscope (Abstract) comprising  an electron optical system that includes an electron source (Fig. 2 Item 1) generating an irradiation electron beam and an objective lens (Fig. 2 Item 17) focusing the irradiation electron beam on a sample (Fig. 2 Item 12); a detector (Fig. 2 Items 18, 45) that is arranged outside an optical axis of the electron optical system and detects a signal electron generated when the sample is irradiated with the irradiation electron beam; a deflection electrode (Fig. 2 Item 15, 16) that forms a deflection field to guide the signal electron to the detector; a disk-shaped electrode (Fig. 2 Item 29) that is arranged to be closer to the electron source than the deflection field and has an opening through which the irradiation electron beam passes (Fig. 2 Item 7); and first and second control electrodes (Fig. 2 Items 27, 28) arranged along the optical axis to be closer to the sample than the deflection field, wherein the sample and the objective lens are set to a reference potential (Items 22 and 13 apply potential to a lens or sample, Fig. 
Regarding claim 11, ‘981 discloses a scanning electron microscope (Abstract) comprising  an electron optical system that includes an electron source (Fig. 2 Item 1) generating an irradiation electron beam and an objective lens (Fig. 2 Item 17) focusing the irradiation electron beam on a sample (Fig. 2 Item 12); a detector (Fig. 2 Items 18, 45) that is arranged outside an optical axis of the electron optical system and detects a signal electron generated when the sample is irradiated with the irradiation electron beam; a deflection electrode (Fig. 2 Item 15, 16) that forms a deflection field to guide the signal electron to the detector; a disk-shaped electrode (Fig. 2 Item 29) that is arranged to be closer to the electron source than the deflection field and has an opening through which the irradiation electron beam passes (Fig. 2 Item 7); a control electrode (Fig. 2 Items 27 or 28) that is arranged along the optical axis to be closer to the sample than the deflection field; a lens electrode (Fig. 2 Item 9) arranged between the deflection field and the detector; and a deceleration electric field filter or an energy analyzer arranged between the lens electrode and the detector (Fig. 2 Items 41a, 41b only deflect electrons with a certain energy, thereby filtering or selecting electron based on their energy Col. 9 Lines 10-30), wherein the sample and the objective lens are set to a reference potential (Items 22 and 13 set the lens or sample to a potential, Fig. 2), and a potential lower than the reference potential is applied to the disk-shaped electrode, and a potential higher than the reference potential is applied to the control electrode.  The terminal wherein clause reciting the potentials to which the electrodes are set and their 
Claims 4, 10, 12, and 15 are rejected on the same grounds as claims 1 and 11 respectively since they fail to further limit the structure of the apparatus of claims 1 and 11 respectively.
Regarding claim 2, ‘981 discloses a second control electrode 28 closer to a deflection electrode 16 than first control electrode 27.  The limitation requiring the degree of a potential to be applied to a second control electrode is the manner in which the apparatus is to be operated.  The claim does not set forth a structure capable of carrying out this operational clause.  The Examiner considers this limitation to not further limit the structure of the apparatus of claims 1 or 2 but is contained in a claim with a further structural limitation.  This issue would be remedied by reciting a definite structure capable of carrying out the recited function or operational state.
Regarding claim 7, ‘981 discloses a lens electrode (40a,b) between a detector and deflector (Fig. 2) and a deceleration electric field filter (41a,b) between the lens (40a,b) and a detector 45.
Regarding claim 8, ‘981 discloses a lens 40a,b between a deflector 15, 16 and a detector 45 (Fig. 2).
Regarding claims 9 and 14, ‘981 comprises a sample inside an objective lens magnetic field.  The pole piece of the lens focuses the field in the bore region of the lens shown in Fig. 2, but the magnetic field, though weakly, radiates out from the pole piece and the bore region to encompass the sample.  So, while the field is much weaker at the sample, the objective lens inherently produces a magnetic field in which the sample is located.
Allowable Subject Matter
Claims 3, 5-6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881